Case 1:20-cv-04849-GBD-JLC Document 43 Filed 09/13/21 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TYLER MILLER,
Plaintiff,
-against- MEMORANDUM DECISION
AND ORDER
BRIGHTSTAR ASIA, LTD., ne
20 Civ. 4849 (GBD) (JLC)
Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Tyler Miller brought this action against Brightstar Asia, Ltd. alleging breach of
contract and other claims related to a shareholder agreement between the parties. (Am. Compl.,
ECF No. 24.) Brightstar moved to dismiss Plaintiffs claims under Federal Rules of Civil
Procedure 12(b)(1) and 12(b)(6). Specifically, Defendant argued that because Plaintiff's claims
are derivative under Delaware law, Plaintiff lacks standing to bring suit and this Court lacks subject
matter jurisdiction.

Before this Court is Magistrate Judge James L. Cott’s May 26, 2021 Report and
Recommendation (the “Report’”), recommending that Plaintiffs motion to dismiss for lack of
subject matter jurisdiction be granted. (Report, ECF No. 39, at 20.) Magistrate Judge Cott advised
the parties that failure to file timely objections to the Report would constitute a waiver of those
objections on appeal. (/d. at 20.) Plaintiff filed timely objections. (PI.’s Objs. toR. & R. (“Objs.”),
ECF No. 41.) Defendant filed a response to such objections. (Def.’s Resp. to Pls.’s Objections to

R. & R. (“Def.’s Resp.”), ECF No. 42).

 

 

 
Case 1:20-cv-04849-GBD-JLC Document 43 Filed 09/13/21 Page 2 of 9

Having reviewed Magistrate Judge Cott’s Report, as well as Plaintiff's objections and
Defendant’s response, this Court ADOPTS the Report and overrules Plaintiff's objections.
Accordingly, Defendant’s motion to dismiss is GRANTED.

I. FACTUAL BACKGROUND

Plaintiffand Omar Elmi formed Harvestar Solutions Limited in August 2016. (Am. Compl.
‘| 9.) Harvestar, which was jointly run by Plaintiff and Mr. Elmi, purchases used mobile
telephones, refurbishes them, and then sells them to distributors and retailers. (/d. 410.) Brightstar
Corporation is a Miami-based company that purchases a large volume of used mobile telephones,
resells them, and via third-party vendors, also repairs and refurbishes the used devices for resale.
(id. § 11-12.) Brightstar Device Protection, LLC, a Delaware limited liability company, is a
wholly owned subsidiary of Brightstar Corporation.

Brightstar Corporation was a significant customer of Harvestar. (/d. § 12.) Through this
relationship, Brightstar Corporation became familiar with Harvestar and its operations and became
interested in an acquisition. (/d. 14.) On April 9, 2018, Brightstar Asia, an affiliate of Brightstar
Corporation, purchased from Plaintiff and Mr. Elmi a 51% controlling stock interest in Harvestar,
leaving Plaintiff and Mr. Elmi each with a 24.5% minority stock interest in the company. (/d. J
15.) In connection with this purchase, Harvestar, Brightstar Asia, Plaintiff, and Mr. Elmi executed
a Shareholders Agreement dated April 9, 2018, defining the rights, duties, and obligations of the
parties. (id. 17.) Notably, the Shareholders Agreement required that any transaction between
Brightstar Asia or its affiliates, on the one hand, and Harvestar or its subsidiaries, including
Harvestar Technologies, Inc., on the other hand, be on terms “no less favorable to the Company
[Harvestar] or the Subsidiaries thereof than would be obtainable in a comparable arm’s-length

transaction.”

 

 
Case 1:20-cv-04849-GBD-JLC Document 43 Filed 09/13/21 Page 3 of 9

Plaintiff alleges that Brightstar Asia “mismanaged” Harvestar by, inter alia, “self-dealing”
“conflict transactions,” which caused Harvestar to repair more than 200,000 mobile devices at a
price $50 lower per device than what could have been obtained in a comparable arm’s-length
transaction. (/d. §§ 21-29.) Plaintiff further alleges that as a result of its alleged “self-dealing” and
“mismanagement,” Brightstar Asia caused Harvestar’s revenue to drop and its Earnings Before
Interest and Taxes to decrease to a negative number. (/d. § 54.) Based on these allegations,
Plaintiff asserts four causes of action: breach of contract (Counts I & II) Ud. 4 30-45), breach of
the implied covenant of good faith and fair dealing (Count IN) Ud. {§ 46-55), and breach of
fiduciary duty (Count IV) Ud. 9 56-63).

YW. LEGAL STANDARD
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The court
must review de novo the portions of a magistrate judge’s report to which a party properly objects.
Id. Vhe court, however, need not conduct a de novo hearing on the matter. See United States v.
Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that the court “arrive at its own,
independent conclusion” regarding those portions of the report to which objections are made.
Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.
2006) (citations omitted). The clear error standard also applies if a party’s “objections are
improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original

briefs to the magistrate judge.’” Stone v. Comm 'r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL

 

 
Case 1:20-cv-04849-GBD-JLC Document 43 Filed 09/13/21 Page 4 of 9

1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted), Clear error is present when “upon
review of the entire record, [the court is] ‘left with the definite and firm conviction that a mistake
has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).
B. Rule 12(b)(1) Lack of Subject Matter Jurisdiction.

“Under Article III, federal courts may exercise subject matter jurisdiction only over actual
cases and controversies.” Kofinas v. Fifty-Five Corp., 2021 WL 603294, at *3 (S.D.N.Y. Feb. 16,
2021) (citing Carter v. HealthPort Technologies, LLC, 822 F.3d 47, 55 (2d Cir. 2016)). “Rule
12(b)(1) requires dismissal of an action when the district court lacks the statutory or constitutional
power to adjudicate it.” Williams v. Novoa, 2021 WL 431445, at *3. (S.D.N.Y 2021)(internal
quotation omitted) (quoting Schwartz v. Hitrons Sols., Inc., 397 F. Supp. 3d 357, 364 (S.D.N.Y.
2019)). “The party invoking the Court’s jurisdiction bears the burden of establishing jurisdiction
exists.” Jd. (quoting Hettler v. Entergy Enters., Inc., 15 F. Supp. 3d 447, 450 (S.D.N.Y. 2014)).

“When deciding a motion to dismiss under Rule 12(b)(1) at the pleadings stage, the Court
must accept as true all material facts alleged in the complaint and draw all reasonable inferences
in the plaintiffs favor.” Williams, 2021 WL 431445, at *3 (internal quotation omitted)
(quoting Hertler, 15 F. Supp. 3d at 450). In addition, the court “may consider affidavits and other
material beyond the pleading to resolve jurisdictional questions.” Kraiem v. JonesTrading
Institutional Servs. LLC., 2020 WL 5819557, at *4 (S.D.N.Y. Sept. 30, 2020) (citing Morrison v.
Nat'l Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008)).

“A motion to dismiss for lack of Article HI standing challenges the subject-matter
jurisdiction of a federal court and, accordingly, is properly brought under Fed. R. Civ. P.
12(b)(1).” SM Kids, LLC v. Google LLC, 963 F.3d 206, 210 (2d Cir. 2020) (citing Carter y.

HealthPort Techs. LLC, 822 F.3d 47, 56 (2d Cir. 2016)). “When a motion under Rule 12(b)(1) is

 
Case 1:20-cv-04849-GBD-JLC Document 43 Filed 09/13/21 Page 5of9

based solely on the complaint and the attached exhibits, the plaintiff bears no evidentiary burden,
and the district court must evaluate whether those documents allege facts that plausibly suggest
that the plaintiff has standing to sue.” /d. (citing Carter, 822 F.3d at 56). “Standing refers to the
right of a party to invoke the jurisdiction of a court to enforce a claim or redress a grievance, and
the question of derivative standing is a threshold issue that the Court must decide.” Obeid on behalf
of Gemini Real Estate Advisors LLC v. La Mack, 2017 WL 1215753, at *5 (S.D.N.Y. Mar. 31,
2017) (citing El Paso Pipeline GP Co., L.L.C. v. Brinckerhoff, 1S2 A.3d 1248, 1256 (Del. 2016))
IW. = PLAINTIFF LACKS STANDING

As a threshold matter, Plaintiff's objection is improper as it seeks to relitigate an issue that
was fully argued in “the original briefs to the magistrate judge.” Stone v. Comm’r of Soc. Sec.,
No. 17 Civ. 569 (RJS), 2018 WL 1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). The
Report notes that Plaintiff argued that the Delaware Supreme Court’s decision in E/ Paso Pipeline
GP Co., v. Brinckerhoff is only relevant “‘when the contract in question is the constitutive contract
of an alternative entity’” and is inapplicable here. (Report at 10) (quoting PI.’s Mem. of Law in
Opp'‘n to Def.’s Mot. to Dismiss (“PI.’s Opp’n”), ECF No, 32 at 10.) Plaintiff further contended
that if a “*contract is a commercial contract and the plaintiff seeks to enforce his own contractual
rights, then the plaintiffs claim is direct as the Delaware Supreme Court held” in NAF Holdings,
LLC v. Li & Fung (Trading) Ltd. Id.) Thus, the issue raised in the objections—the scope of NAF
Holdings and the applicability of #7 Paso to the instant action—ts the exact same issue that was
fully considered and analyzed by Magistrate Judge Cott. As such, the Report, in particular
Magistrate Judge Cott’s decision to apply the holding of £7 Paso, is reviewed only for clear error.

This case turns on whether the claims being asserted by Plaintiff are direct or derivative in

nature. In 7ooley v. Donaldson, Lufkin & Jenrette, Inc., the Delaware Supreme Court established

 
Case 1:20-cv-04849-GBD-JLC Document 43 Filed 09/13/21 Page 6 of 9

the analysis to be applied in determining whether a shareholder’s claim is direct or
derivative. Under Tooley, this determination “must turn solely on the following questions: (1) who
suffered the alleged harm (the corporation or the suing stockholders, individually); and (2) who
would receive the benefit of any recovery or other remedy (the corporation or the stockholders,
individually)?” 45 A.2d 1031, 1033 (Del. 2004) (emphasis in original).

The Delaware Supreme Court clarified 7ooley’s applicability in NAF Holdings and El
Paso. In NAF Holdings, the Delaware Supreme Court explained that 7oo/ey and its progeny “deal
with the... question of when a cause of action for breach of fiduciary duty or to enforce rights
belonging to the corporation itself must be asserted derivatively” and that this “body of law has no
bearing on whether a party with its own rights as a signatory to a commercial contract may sue
directly to enforce those rights.” 118 A.3d at 176. Thus, NAF Holdings stands for the proposition
that “a suit by a party to a commercial contract to enforce ifs own contractual rights is not a
derivative action under Delaware law.” /d. at 182 (emphasis added). In £/ Paso, the Delaware
Supreme Court acknowledged this holding but notably clarified that “NAF Holdings does not
support the proposition that any claim sounding in contract is direct by default, irrespective of
Tooley.” 152 A.3d 1259. The El Paso court then went on to hold that when a claim “sounds in
breach of a contractual duty” owed to the company, the Tooley analysis applies to determine
whether the claim “must be asserted derivatively.” /d. at 1260.

Plaintiff, as he did in his opposition to the motion to dismiss, argues that the holding in E/
Paso is limited to “constitutive contracts” (1.e., contracts establishing or giving existence to a
company.) (Pl.’s Obj’s at 5-6, 14—15; Pl.°s Opp’n at 10.) While the contract at issue in E/ Paso
was a “constitutive contract” of the partnership (a limited partnership agreement), the Delaware

Supreme Court did not limit its holding to “constitutive contracts.” Indeed, the rule announced in

 

 
Case 1:20-cv-04849-GBD-JLC Document 43 Filed 09/13/21 Page 7 of 9

El Paso focuses on whether the claim being asserted by a plaintiff “sounds in breach of a
contractual duty owed to the [company]” and is not limited to a particular type of contract. £/
Paso, 152 A.3d at 1260. In noting that being a signatory to a contract did not enable a party to
directly litigate every claim arising from the contract, the EJ Paso court did not cabin its holding
to limited partnership agreements. /d. at 1259-1260. Instead, the court simply noted in footnote
that a “[l]imited partnership agreement is a type of contract.” /d. at 1260, n.50. Nothing in the
decisions of the Delaware Supreme Court indicates that they intended to foreclose on the
application of E/ Paso to all types of contracts.

In the five years since the Delaware Supreme Court decided E/ Paso, no court has limited
its holding to “constitutive contracts.” Despite claiming that the Report strays from “settled
Delaware law” Plaintiff fails to provide any authority supporting his narrow reading of E/ Paso.
Moreover, the available authority on this subject weighs against Plaintiffs interpretation of E/
Paso, as two courts in this district have applied the holding to more than “constitutive contracts.”
In Backus vy. U3 Advisors, Inc., Judge Woods applied E/ Paso to a shareholder agreement to
determine whether plaintiff's claims sounded “in breach of a contractual duty to [the company]”
and concluded that because the duty was owned to the company and not the individual signatory
to the shareholder agreement the Yooley two-step test applied. 2017 WL 3600430, at *16
(S.D.N.Y. Aug. 18, 2017); see also Schiff v. ZM Equity Pariners, LLC, 2020 WL 5077712, at *10
(S.D.N.Y. Aug. 27, 2020) (applying the rule in El Paso to plaintiff's purported direct contractual
claims under an LLC agreement.) This Court sees no reason, and Plaintiff provides none, to depart
from the reasoning of other courts in this district in applying the £7 Paso rule to contractual claims

arising from a shareholder agreement. Thus, Magistrate Judge Cott correctly determined that the

 

 

 
Case 1:20-cv-04849-GBD-JLC Document 43 Filed 09/13/21 Page 8 of 9

holding of E/ Paso Pipeline GP Co. v. Brinckerhoff, 152 A.3d 1248 (Del. 2016) applied to the
contractual claims brought by Plaintiff in this case.

Here, Counts I and II of Plaintiff's amended complaint allege breach of Section 14 of the
shareholder agreement. (Am. Compl. §§ 32, 41.) Count III alleges a breach of the implied
covenant of good faith and fair dealing. While Plaintiff asserts these contractual claims directly,
Magistrate Judge Cott correctly determined that these claims sound in breach of a contractual duty
owed to Harvestar. (Report at 13-16.) Plaintiff claims that Defendant mismanaged Harvestar by
engaging in self-dealing and breached the Shareholder Agreement by causing Harvestar to enter
into transactions with Brightstar Device on terms less favorable to Harvestar than it could have
obtained in an arm’s length transaction. (Am. Compl. §§ 21-29.) Section 14 of the Shareholder
Agreement states that transactions entered into by Brightstar “will be on terms no less favorable
to the Company.” (Report at 13-14) (emphasis added.) Thus, as Magistrate Judge Cott noted, the
plain language of the Shareholder Agreement makes clear that any alleged contractual duty
belongs to Harvestar and not Plaintiff individually. Ud.) There is no separation between the claims
Plaintiff is asserting and those belonging to Harvestar, thus Magistrate Judge Cott properly
determined that the Tooley test applied to Plaintiff's claims. !

Magistrate Judge Cott correctly concluded that under Tooley Plaintiffs claims are
derivative in nature. (Report at 17-19.) The essence of Plaintiffs claims is that Defendant

mismanaged Harvestar by entering into unfavorable and conflictual transactions and by preventing

 

' Similarly, Magistrate Judge Cott correctly determined that Plaintiff's claim for breach of fiduciary duty
in Count IV is derivative under Tooley. Tooley clearly governs “the distinct question of when a cause of
action for breach of fiduciary duty . . . must be asserted derivatively,” NAF Holdings, 118 A.3d at 176,
including purported fiduciary duty claims by a minority against a majority shareholder. See, e.g., Klein v.
HIG. Capital, L.L.C., 2018 WL 6719717, at *5-6, 9 (Del. Ch. Dec. 19, 2018) (minority shareholder’s
purported direct fiduciary duty claim against controlling shareholder was derivative under Tooley).
Plaintiff's argument that Tooley is inapplicable to Count IV is without merit.

8

 
Case 1:20-cv-04849-GBD-JLC Document 43 Filed 09/13/21 Page 9 of 9

Harvestar from receiving the volume of mobile devices that were the basis for Brightstar’s
purchase of a majority interest in Harvestar. (Am. Compl. §§ 19-20, 51, 62; Report at 18.) These
actions resulted in a drop in Harvestar’s revenue and a decrease in Harvestar’s Earnings Before
Interest and Taxes. Under 7ooley’s first prong, it is clear that each of these harms are to Harvestar
directly and not to Plaintiff. (Report at 18.) Any resulting harm to Plaintiff via a decrease in value
of his shares is the very model of a modern derivative claim brought by a shareholder. Magistrate
Judge Cott also correctly concluded that under 7oo/ey’s second prong any remedy for these alleged
harms, such as enjoining Defendant from entering the transactions, reforming the contract, or a
damages recovery, would inure to the benefit of Harvestar and not Plaintiff directly. (Report at
19.) Accordingly, Magistrate Judge Cott properly determined that Plaintiff's claims are derivative
and as such he lacks standing to bring this action and this Court lacks subject matter jurisdiction.
(Report at 19.)
IV. CONCLUSION

Magistrate Judge Cott’s Report is ADOPTED. Defendant’s motion to dismiss, (ECF No.
30), is GRANTED. The Clerk of the Court is directed to close the motion and this case
accordingly.

Dated: New York, New York
September 13, 2021

SO ORDERED.

 

 
